 Case
MIED       4:17-cv-13940-MFL-MKM
     (Rev. 04/09/06) Notice of Appeal           ECF No. 57 filed 01/16/20                PageID.10347            Page 1 of 1

                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN

LEDURA WATKINS,


                  Plaintiff(s),                                      Case No. 4:17-cv-13940

v.                                                                   Judge Matthew F. Leitman

ROBERT H. HEALY, et al.,                                             Magistrate Judge Mona K. Majzoub


                  Defendant(s).
                                                           /


                                                   NOTICE OF APPEAL

         Notice is hereby given that ROBERT H. HEALY                                                                  appeals to

the United States Court of Appeals for the Sixth Circuit from the:                    Judgment              Order

✔ Other: ECF Nos. 47 & 55

entered in this action on December 19, 2019                      .



Date: January 16, 2020                                               /s/ Davidde A. Stella

Counsel is: RETAINED                                                 69948
                                                                     Wayne County Corporation Counsel
                                                                     500 Griswold
                                                                     Floor 30
                                                                     Detroit MI 48226
                                                                     313 224 5030
                                                                     dstella@waynecounty.com




Appellant: Please file this form with the District Court Clerk’s Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court.
